                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


KEVIN WAYNE G. , 1                      3:18-cv-00365-BR

           Plaintiff,                   OPINION AND ORDER

v.

COMM:ISSIONER OF SOCIAL
SECURITY,

           Defendant.


LISA R.J. PORTER
JP Law P.C.
5200 S.W. Meadows Rd., Ste 150
Lake Oswego, OR 97035
(503) 245-6309

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1 In the interest of privacy this Opinion uses only the
first name and the initial of the last name of the non-
governmental party. Where applicable, this Opinion uses the
same designation for the nongovernmental party's immediate
family member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
ERIN F. HIGHLAND
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2495

           Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Kevin Wayne G. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA)   in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.    This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g)   for further administrative

proceedings.



                        ADMINISTRATIVE HISTORY

       On October 31, 2013, Plaintiff protectively filed his




2 - OPINION AND ORDER
application for DIB and SSI benefits.       Tr. 18. 2   Plaintiff

originally alleged a disability onset date of October 1, 2009.

Tr. 18.    On March 28, 2016, Plaintiff amended the disability

onset date to March 1, 2014.       Tr. 18, 232.   Plaintiff's

application was denied initially and on reconsideration.            An

Administrative Law Judge (ALJ) held a hearing on April 6, 2016.

Tr. 18, 36-84.    Plaintiff and a vocational expert (VE) testified

at the hearing.    Plaintiff was represented by an attorney at the

hearing.

     On November 29, 2016, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.    Tr. 30.     Plaintiff requested review by

the Appeals Council.    On January 5, 2018, the Appeals Council

denied Plaintiff's request to review the AL~s decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On March 1, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.




     2  Citations to the official transcript of record (#10)
filed by the Commissioner on July 18, 2018, are referred to as
"Tr."


3 - OPINION AND ORDER
                               BACKGROUND

     Plaintiff was born on May 21, 1970.      Tr. 28.     Plaintiff was

44 years old on his amended alleged disability onset date.

Plaintiff has a high-school education.      Tr. 29.     Plaintiff has

past relevant work experience as a residential counselor,

caseworker supervisor, and caseworker.      Tr. 28.

     Plaintiff alleges disability due to schizoaffective

disorder and a crippled left forearm and hand.        Tr. 89, 242.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 24-27.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which .       . has lasted or can be expected to

last for a continuous period of not less than 12 months."        42

U.S.C. § 423(d) (1) (A).    The ALJ must develop the record when



4 - OPINION AND ORDER
there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.           McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011) (quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.           42

U.S.C. § 405(g).    See also Brewes v. Commr of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Commr Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of

evidence] but less than a preponderance.         Id.   (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Commr of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.                  Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).             The court may not substitute its

judgment for that of the Commissioner.                      Widmark v. Barnhart,              454

F.3d 1063, 1070 (9th Cir. 2006).



                                DISABILITY ANALYSIS

I.    The Regulatory Sequential Evaluation

      At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gain f u 1 activity ( S GA) .     2 0 C . F . R . § § 4 0 4 . 15 2 0 ( a ) ( 4 ) ( i ) ,

416. 920 (a) (4) (i).   See also Keyser v. Comm'r of Soc. Sec.,                            648

F.3d 721, 724     (9th Cir. 2011).

      At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.                              20 C.F.R.

§§   404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).                              See also

Keyser,   648 F.3d at 724.

      At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



6 - OPINION AND ORDER
severe as to preclude substantial gainful activity.            20 C.F.R.

§§   404.1520(a) (4) (iii), 416.920(a) (4) (iii).    See also Keyser,

648 F.3d at 724.       The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

        If the Commissioner proceeds beyond Step Three, she must

assess the claimant's residual functional capacity (RFC).            The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.            20 C.F.R.

§§   404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR)    96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."           SSR 96-8p,

at *l.     In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011) (citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

        At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.       20 C.F.R.   §§   404.1520(a) (4) (iv),

416.920(a) (4) (iv).     See also Keyser, 648 F.3d at 724.

        If the Commissioner reaches Step Five, she must determine



7 - OPINION AND ORDER
whether the claimant is able to do any other work that exists in

the national economy.        20 C.F.R.   §§   404.1520(a) (4) (v),

416.920(a) (4) (v).   See also Keyser,        648 F.3d at 724-25.    Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.    Lockwood v. CommY Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).        The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R.   §§    404.1520(g)(l), 416.920(g)(l).



                               ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 1, 2014, Plaintiff's

amended alleged disability onset date.            Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "compartment syndrome left forearm, bicuspid

aortic valve without aortic stenosis."            Tr. 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of



8 - OPINION AND ORDER
the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 23.   The ALJ found Plaintiff has the RFC to

perform sedentary work, is able to lift and/or to carry up to

ten pounds occasionally and less than ten pounds frequently, to

stand and/or to walk up to six hours in an eight-hour work day,

and to sit approximately six hours in an eight-hour work day.

The ALJ found Plaintiff cannot push or pull with his left arm;

cannot climb ladders, ropes, or scaffolds; and cannot crawl.

The ALJ also found Plaintiff cannot finger, handle, or feel with

his left forearm, but has unlimited use of his right forearm.

Tr. 23, 24, 28.

     At Step Four the ALJ concluded Plaintiff is able to perform

his past relevant work.    Tr. 28.

     In the alternative, at Step Five the ALJ found Plaintiff

can perform other jobs that exist in the national economy such

as parking-lot cashier, telemarketer, and semiconductor loader.

Tr. 29.   Accordingly, the ALJ found Plaintiff is not disabled.

Tr. 30.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide clear and convincing reasons for discounting Plaintiff's



9 - OPINION AND ORDER
testimony,    (2) failed to provide clear and convincing evidence

for rejecting the medical opinions of Plaintiff's treating and

examining physicians,      (3) failed to evaluate lay-witness

testimony properly,      (4) failed to include all of Plaintiff's

impairments at Step Two, and (5) failed to incorporate all of

Plaintiff's limitations in her assessment of Plaintiff's RFC.

I.   The ALJ did not err when she found Plaintiff's testimony
     was not fully credible.

     Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff's

testimony regarding his psychological symptoms.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.      "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"       Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014) (quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).       The

claimant is not required to show that his "impairment could

reasonably be expected to cause the severity of the symptom [he]

has alleged;    [he] need only show that it could reasonably have


10 - OPINION AND ORDER
caused some degree of the symptom."        Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce "objective medical

evidence of the pain or fatigue itself, or the severity

thereof."    Id.

            If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.    See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006) ("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").    General assertions that the claimant's testimony is

not credible are insufficient.        Parra v. Astruer 481 F.3d 742,

750 (9th Cir. 2007).        The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."       Id.   (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).




11 - OPINION AND ORDER
     B.   Analysis

           Plaintiff contends the ALJ erred when she concluded

Plaintiff did not suffer from post-traumatic stress syndrome

(PTSD).   Plaintiff asserts his prison records support his

statements that he suffered from PTSD and was receiving

medications for that condition.

          The ALJ, however, discounted Plaintiff's testimony

regarding his symptoms on the ground that Plaintiff's testimony

was "not entirely consistent with the medical evidence and other

evidence in the record."    Tr. 24.   The ALJ noted prison records,

which predated Plaintiff's disability onset date, reflect only

two references to PTSD and screenings in July and August 2013

were negative for PTSD.    Tr. 24-25, 359.   Moreover, although

Plaintiff was diagnosed with PTSD during an evaluation on

March 27, 2014, related to Plaintiff's claim for veteran's

benefits, the ALJ noted the Veteran's Administration records on

April 24, 2014, indicate Plaintiff was "doing well" and that

Plaintiff reported he was not looking for work "due to back and

hand problems."   Tr. 25, 412, 422.    When Plaintiff was seen for

a possible stroke at Oregon Health and Science University (OHSU)

on January 29, 2015, the ALJ noted Plaintiff denied any

psychological symptoms, including hallucinations or depression.



12 - OPINION AND ORDER
Tr. 1219.       In addition, Plaintiff's caseworker reported in

February 2015 that Plaintiff had "a variety of intellectual

interests and remains politically active, participating in a

variety of causes."        Tr. 860.

               On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony regarding PTSD

and found Plaintiff was not fully credible because the ALJ

provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

II.     The   ALJ erred when he discounted the medical opinion of
        Dr.   Liewi, Plaintiff's treating physician, but the ALJ
        did   not err when he discounted the medical opinion of
        Dr.   Sashkin, examining psychologist.

        Plaintiff contends the ALJ erred when he discounted the

medical opinions of Jean Liewi, M.D., Plaintiff's treating

physician, and Gregg Sashkin, Ph.D., an examining psychologist

with the Veteran's Administration.

        A.     Standards

                "In disability benefits cases .   . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability         the claimant's ability to

perform work."        Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014)         "In conjunction with the relevant regulations,   [courts]

have           . developed standards that guide [the] analysis of an


13 - OPINION AND ORDER
ALJ's weighing of medical evidence."       Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Specifically, the

court must "distinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians);    (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians)."             Garrison, 759

F.3d at 1012.    "As a general rule, more weight should be given

to the opinion of a treating source than to the opinion of

doctors who do not treat the claimant."          Id.     See also Ghanim v.

Colvin, 763     F.3d 1154, 1160 (9th Cir. 2014).          Although the

opinion of a treating physician is entitled to greater weight

than that of an examining physician, the opinion of an examining

physician is entitled to greater weight than that of a

nonexamining physician.      Ryan, 528 F.3d at 1198.         "The weight

afforded a nonexamining physician's testimony depends 'on the

degree to which [he] provide[s] supporting explanations for

[his] opinions."'     Id.   (quoting 20 C.F.R.    §    404.1527(d) (3)).

          "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."       Id.     See also Valentine v.



14 - OPINION AND ORDER
Comm'r of Soc. Sec. Admin., 574 F.3d 685, 692      (9th Cir. 2009).

Even when contradicted, a treating or examining physician's

opinion is still owed deference and will often be "entitled to

the greatest weight .       even if it does not meet the test for

controlling weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir.

2007).    An ALJ can satisfy the "substantial evidence"

requirement by "setting out a detailed and thorough summary of

the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings."       Reddick, 157 F.3d

at 725.    "The ALJ must do more than state conclusions.     He must

set forth his own interpretations and explain why they, rather

than the doctors', are correct."     Id.   (citation omitted).

     B.     Analysis

            As noted, Plaintiff contends the ALJ erred when she

gave limited weight to the opinions of Drs. Liewi and Sashkin,

but instead relied primarily on the opinions of Neal E. Berner,

M.D.; Lloyd H. Wiggins, M.D.; Bill Hennings, Ph.D.; and Joshua

J. Boyd, Psy.D., state-agency consultants, who concluded

Plaintiff is not disabled even though they found Plaintiff can

perform less than the full range of sedentary work with limited

use of his left arm.     These consultants also generally opined

Plaintiff, as a result of his schizoaffective disorder, has only



15 - OPINION AND ORDER
mild restriction of activities of daily living, no difficulties

in social functioning, and only mild difficulties maintaining

concentration, persistence, or pace.       Tr. 25.

            1.   Dr. Liewi

            Dr. Liewi was Plaintiff's primary-care physician and

treated Plaintiff every three or four months beginning on

May 19, 2015.    Tr. 1231.   On March 22, 2016, Dr. Liewi diagnosed

Plaintiff with, among other things, schizoaffective disorder,

chronic migraines, and chronic nonmalignant pain.       She opined

Plaintiff would experience substantial difficulty with stamina,

pain, or fatigue if employed full-time and that chronic pain

would be a limiting factor in Plaintiff's ability to work.

Tr. 1231.    Dr. Liewi also noted Plaintiff would likely need to

work at a reduced work pace, Plaintiff could "tolerate" only

light exertion, and Plaintiff's schizoaffective disorder would

contribute to his functional limitations.       Tr. 1231-32.   She

also indicated Plaintiff could stand, walk, and sit about four

hours in a normal workday, but he would need to change positions

often due to chronic pain.     Tr. 1233.    Dr. Liewi also opined

Plaintiff would be absent from work four or more times per month

due to his migraines.    Tr. 1235.

            The ALJ gave "limited weight" to Dr. Liewi's



16 - OPINION AND ORDER
assessment on the grounds that it was not supported by the

treatment records or examination findings and did not reference

left-arm limitations.    Tr. 26.

          As noted, the opinion of a treating physician is

generally accorded great weight.   Ghanim, 763 F.3d at 1160.           To

reject a contradicted medical opinion of a treating physician,

the ALJ must articulate "specific, legitimate reasons" that are

based on substantial evidence in the record.   Valentine,       57 4

F.3d at 692.   Although an ALJ may properly discount a medical

opinion when it is "inconsistent with the medical records"

(Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)), the

records in this case support Dr. Liewi's assessment.      For

example, the records reflect Plaintiff experiences "migraine

after migraine" (Tr. 415); he has increased duration of

headaches lasting four to five days with increased vertigo,

nausea, and vision changes (Tr. 780); his medications do not

relieve his migraines, and he still experiences nausea,

dizziness, photophobia, and phonophobia (Tr. 652, 897, 903); and

he has severe headaches occurring two to four times a week

(Tr. 842, 903).   The record also reflects Plaintiff continues to

experience "intermittent" sciatica pain and is unable to extend

his leg despite receiving physical therapy.    Tr. 652,   668.         In



17 - OPINION AND ORDER
addition, Plaintiff consistently rates his pain at five or

higher on a scale of zero to ten (Tr. 521, 668, 899, 780), which

supports Dr. Liewi's assessment that Plaintiff is only

occasionally capable of stooping, twisting, and crouching.

Tr. 1234.

            On this record the Court concludes Dr. Liewi's opinion

is consistent with the medical record and the ALJ erred when she

failed to provide legally sufficient reasons based on

substantial evidence in the record for rejecting the opinion of

Dr. Liewi, Plaintiff's treating physician.

            2.   Dr. Sashkin

            On March 27, 2014, Plaintiff was evaluated by

Dr. Sashkin, an examining physician, in connection with

Plaintiff's veteran disability claim. 3   Tr. 419.   Dr. Sashkin

diagnosed Plaintiff with PTSD, persistent depression, and

schizoaffective disorder (Tr. 420) and noted Plaintiff's mental-

health symptoms "would cause some difficulty with concentration

and memory but [Plaintiff] would be able to work in a setting




     3 Plaintiff only asserts the ALJ erred in the evaluation of
Dr. Sashkin's medical opinion and does not assert any error
regarding application of the VA's ultimate disability
assessment.


18 - OPINION AND ORDER
with little contact with other people or supervision."        Tr. 425.

            As noted, sufficient reasons for rejecting an

examining physician's opinion may include the physician's

reliance on a claimant's discredited subjective complaints,

inconsistency with the medical records, and inconsistency with a

claimant's testimony.      Tommasetti v. Astrue, 533 F.3d 1035, 1040

(9th Cir. 2008).

            Here the Commissioner contends the ALJ's opinion is

supported by the record, which reflects Plaintiff was frequently

cooperative with a good attitude, actively participated in

group-therapy sessions, and had reported strengths of a

"positive attitude" and "being helpful to others."      Def.'s

Br. at 8.    Tr. 404.    Moreover, at the hearing Plaintiff

testified he did not have any problems socially and could "get

along with almost anybody."      Tr. 66.

            The ALJ gave Dr. Sashkin's assessment "partial weight"

on the ground that "there is nothing in the record to suggest

that the [Plaintiff] has difficulty getting along with others,

and Dr. Sashkin's statement regarding social limitations appears

to be largely based on the [Plaintiff's] self-report of

symptoms, which is not entirely consistent with the record as a

whole."     Tr. 26-27.   Accordingly, the ALJ did not provide any



19 - OPINION AND ORDER
limitation in his assessment of Plaintiff's RFC regarding

interactions with others.

           On this record the Court concludes the ALJ did not err

when she rejected the opinion of Dr. Shaskin because the ALJ

provided legally sufficient reasons based on substantial

evidence in the record for doing so.

III. The ALJ gave germane reasons for discounting lay-witness
     testimony.

     Plaintiff contends the ALJ erred when she failed to provide

reasons that are germane to the lay-witness statements of

Johannah Keeley and Katherine Mercurio, Plaintiff's friends,

regarding Plaintiff's limitations.

     A.    Standards

           Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless she

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).     The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."       Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Nevertheless, an ALJ is not required to address each

lay-witness statement or testimony on an "individualized,

witness-by-witness-basis."


20 - OPINION AND ORDER
          Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).    See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.   Analysis

          Keeley sees Plaintiff once a week.     She states

Plaintiff has severe anxiety that makes it difficult to leave

the house, auditory hallucinations that make it difficult to

concentrate or to learn new tasks, depression that interferes

with activities, and a fear of crowds.     Tr. 271-78.

          Mercurio also recounts her observations of Plaintiff's

deteriorating mental and physical health.     She opined Plaintiff

cannot be on his feet for more than an hour, cannot lift heavy

objects, and is "unqualified and physically unable" to work.

Tr. 326

          The ALJ concluded the statements of both witnesses had

"little probative value" on the grounds that neither witness

"is medically trained to make exacting observations as to dates,

frequencies, types and degrees of medical signs and symptoms, or

of the frequency or intensity of unusual moods or mannerisms,"



21 - OPINION AND ORDER
and the accuracy of their testimony was "questionable" due to

their relationship with the Plaintiff and in light of the

medical evidence that conflicts with their testimony.      Tr. 27-

28.

           On this record the Court concludes the ALJ gave

"germane" reasons for discounting the lay-witness statements of

both Keeley and Mercurio.

IV.   The ALJ erred at Step Two in her evaluation of Plaintiff's
      impairments.

      Plaintiff contends the ALJ erred at Step Two by not

accounting for all of Plaintiff's conditions in her assessment

of Plaintiff's RFC.

      A.   Standards

           The inquiry for Step Two is a de minimis screening

device to dispose of groundless claims.   Bowen v. Yuckert,    482

U.S. 137, 153-54 (1987) (Step Two inquiry intended to identify

claimants whose medical impairments are so slight that it is

unlikely they would be found disabled).   See also Webb v.

Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (Step Two impairment

"may be found not severe only i f the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.").   Emphasis in original.




22 - OPINION AND ORDER
          The claimant bears the burden to provide medical

evidence to establish at Step Two that he has a severe

impairment.   20 C.F.R. § 404.1512.   An impairment or combination

of impairments is "not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work."   Webb,   433 F.3d at 686.     At Step

Two the ALJ must consider the combined effect of all the

claimant's impairments on his ability to function without regard

to whether each alone is sufficiently severe.     Howard ex rel.

Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.2003).        See also

Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir.1996); 42

U.S.C. § 423(d) (2) (B); 20 C.F.R. § 416.923.

          If the ALJ determines a claimant is severely impaired

at Step Two, the ALJ continues with the sequential analysis and

considers all of the claimant's limitations.     SSR 96-9p,

available at 1996 WL 374184   (July 2, 1996).   Step Two is "merely

a threshold determination of whether the claimant is able to

perform his past work."   Hoopai v. Astrue, 499 F.3d 1071, 1076

(9th Cir. 2007).   If an ALJ fails to consider limitations

imposed by an impairment at Step Two but considers them at a

later step in the sequential analysis, any error at Step Two is




23 - OPINION AND ORDER
harmless.    Lewis v. Astrue, 498 F.3d 909, 911    (9th Cir. 2007)

See also Burch v. Barnhart, 400 F.3d 676, 682      (9th Cir. 2005)

     B.     Analysis

            The ALJ found Plaintiff has severe impairments of

compartment syndrome of his left forearm and bicuspid aortic

valve without aortic stenosis.    Tr. 20.   Based on these

impairments, the ALJ assessed Plaintiff's RFC as limited to

sedentary work with some exertional limitations.        Tr. 23.

            The ALJ, however, found there was not any objective

medical evidence to support Plaintiff's complaint that back pain

and migraines were more than transient or caused any significant

limitations.    Tr. 21.   The ALJ also found Plaintiff's "medically

determinable mental impairments" of schizoaffective disorder and

PTSD do not cause more than "minimal limitations" in Plaintiff's

ability to perform basic mental activities.       Tr. 22.

            As noted, however, the medical evidence supports

Dr. Liewi's assessment that Plaintiff would experience

substantial difficulty with stamina, pain, or fatigue if

employed full-time and that chronic pain would be a limiting

factor in Plaintiff's ability to work.      Tr. 1231.    The medical

evidence also supports Dr. Liewi's assessment that Plaintiff

would likely need to work at a reduced work pace, he would



24 - OPINION AND ORDER
~tolerate" only light exertion, and his schizoaffective disorder

would contribute to his functional limitations.    Tr. 1231-32.

In addition, the medical evidence supports Dr. Liewi's

assessment that Plaintiff could stand, walk, and sit for

approximately four hours in a normal workday, but he would need

to change positions often due to chronic pain and would be

absent from work four or more times per month due to his

migraines.    Tr. 1233, 1235.

             Because the ALJ failed to consider at Step Two any

limitations noted by Dr. Liewi and did not consider them at a

later step in the sequential analysis, the Court concludes the

ALJ's error was not harmless.

V.   The ALJ erred in her assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ failed to incorporate all

medical findings into Plaintiff's RFC and failed to comply with

SSR 96-Bp.

     As noted, the Court has concluded the ALJ erred when she

improperly discounted Dr. Liewi's medical opinion; failed to

consider at Step Two or in her subsequent analysis the

limitations that Dr. Liewi found based on Plaintiff's other

conditions; and, therefore, the Court concludes the ALJ erred in

her assessment of Plaintiff's RFC.



25 - OPINION AND ORDER
                               REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."    Smolen,   80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits



26 - OPINION AND ORDER
if the case were remanded for further proceedings.           Id. at 1178

n.2.

       Here the ALJ erred when he failed to consider the opinion

of Dr. Liewi as to Plaintiff's limitations in light of

Plaintiff's schizoaffective disorder, PTSD, and migraines and

how those limitations would impact Plaintiff's RFC.           The Court,

therefore, remands this matter to the ALJ for further

administrative proceedings for the purpose of considering

Dr. Liewi's opinion as to Plaintiff's limitations and

reevaluating Plaintiff's RFC.



                                      CONCLUSION

       For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to Sentence Four

of 28 U.S.C. § 405(g) for further proceedings consistent with

this Opinion and Order.

       IT IS SO ORDERED.

       DATED this   3 [ ,rtday   of            2019.




                                  ANNA J. BROWN
                                  United States Senior District Judge




27 - OPINION AND ORDER
